Citation Nr: 1805019	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-56 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for carcinoma of the bladder, status post radical cystoprostatectomy.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1953 to April 1957, with additional duty from April 1957 to June 1995 in the United States Air Force Reserves.  It has been determined that evidence shows the Veteran was exposed to Agent Orange through regular and repeated duties on or maintaining contaminated former Operation Ranch Hand aircraft used to spray Agent Orange in Vietnam while on Reserve duty.  Service connection for the residuals or prostate cancer on the basis of this exposure.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2016 rating decision of the VA Regional Office (RO) in Manchester, New Hampshire.

In his November 2017 Statement in Support of Claim, the Veteran withdrew his initial request for a videoconference Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Bladder cancer is not included in the enumerated list of diseases eligible for presumptive service connection due to herbicide agent exposure, to include Agent Orange, set forth in applicable regulation.

2.  The medical evidence does not show that the Veteran's bladder cancer is causally or etiologically related to any disease, injury or incident in service, to include exposure to a herbicide agent, including Agent Orange, and did not manifest within one year of the Veteran's discharge from service.

3.  The medical evidence does not show that the Veteran's bladder cancer or its surgery is proximately due to, the result of or aggravated beyond its natural progression by his service-connected prostate cancer.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

2.  Bladder cancer or its surgery is not secondary to or aggravated by a service-connected injury, disease or illness.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 	

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded a Compensation and Pension examination in July 2016, which produced findings pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination adequate for its purpose and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Moreover, aggravation of a nonservice-connected disease or injury will be established if an increase in severity of the nonservice-connected disease or injury is shown to be proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. § 3.310 (b).  The evidence must show (1) a current disability exists and (2) the current disability was the (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Certain chronic diseases, including bladder cancer, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing an in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that, as exposure to a herbicide agent, to include Agent Orange, during Reserve duty caused his service-connected prostate cancer, the prostate cancer in turn caused his bladder cancer or aggravated his bladder cancer beyond its natural progression and it is secondary to his prostate cancer. 

Bladder Cancer

The Veteran's service treatment records (STRs) contain numerous examinations ranging in time from his February 1953 enlistment examination to a December 1972 Return to Flying Status examination, in each of which "NORMAL" was entered for G-U (genitourinary) system and "NO" was checked for "Had cancer" and for current or past "Tumor, growth, cyst, cancer" and "Kidney stone or blood in urine."

The Veteran's private treatment records at Manchester Urological associates indicate that the onset of his bladder cancer was detected in August 2008, followed by an October 2008 cystectomy and ileal conduit diversion.  In monitoring his condition through at least 2015, results of tests were stable, with no evidence of recurrence and overall the Veteran was doing well in this period.  
 
In July 2016, the Veteran underwent a VA Urinary Tract examination, in which the VA examiner stated the Veteran's diagnosis as carcinoma of the bladder, status post radical cystoprostatectomy with ileal conduit.  Although the July 2016 VA examiner further found that the neoplasms were malignant, he also noted that they were in remission, with the Veteran's treatment now complete and the Veteran in a "watchful, waiting" status.

Addressing secondary service connection, the July 2016 the VA examiner opined that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service.  He explained that the Veteran's bladder cancer is a pathologically separate malignancy with the primary source being in the bladder; his bladder cancer is not due to metastatic prostate cancer based on pathology; the Veteran was found coincidentally to have prostate cancer on the surgical pathology; and prostate cancer does not cause carcinoma of the bladder of the type diagnosed in the Veteran.

In regard to aggravation of the Veteran's bladder condition as a nonservice-connected disability, the July 2016 the VA examiner also opined that the Veteran's bladder cancer was less likely as not aggravated beyond its natural progression by his service-connected prostate cancer.  He explained that the Veteran's prostate cancer was of low grade and undiagnosed at the time of his bladder cancer surgery; there was no evidence of prostate cancer locally spreading to the bladder; and the fact that the Veteran was found to have prostate cancer had no bearing on the decision to perform the radical surgery for treatment of his bladder cancer.  The July 2016 VA examiner added that the extensive surgery performed for the Veteran's bladder cancer would have been necessary even if the Veteran had never had prostate cancer.  He further added that, in addition, there is no pathologic mechanism by which the presence of coexisting prostate cancer would have caused his bladder cancer to be refractory to BCG treatment and spread to the extent that radical surgery was necessary.

In addressing the specific question of whether the Veteran's cystectomy, removal of part of the bladder and ileo conduit are at least as likely as not (50 percent or greater probability) proximately due to or the result of prostate cancer, the July 2016 VA examiner further opined that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  He explained that the surgery performed was solely for the purpose of treating his bladder cancer and if the Veteran did not have bladder cancer there would have been no indication to perform this particular surgery.  He added that if the Veteran had been diagnosed with only prostate cancer and had elected surgical treatment, the surgery performed would have been a radical prostatectomy which does not involve removing the bladder or any part thereof or constructing an ileal conduit.

Concerning the question of whether the Veteran's cystectomy, removal of part of the bladder and ileo conduit are at least as likely as not aggravated beyond their natural progression by his service-connected prostate cancer, the July 2016 the VA examiner opined that it is less likely as not that the Veteran's surgery consisting of radical cystoprostatectomy and ileal conduit was aggravated beyond its natural progression by his service-connected prostate cancer.  He explained that, as noted in the above opinion, the Veteran's surgery of cystoprostatectomy and ileal conduit was performed for treatment of his bladder cancer and since surgery, there have been no significant complications involving the ileal conduit and, therefore, no aggravation of the surgery residuals.

In an October 2016 medical statement, the Veteran's urologist, stated that the Veteran has a history of both prostate cancer and bladder cancer and "[h]e will require periodic surveillance for both of these with urine and PSA tests throughout his life."  

The Evidence 

In regard to exposure to a herbicide agent, to include Agent Orange, a veteran, who during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Here the Veteran's exposure has been conceded based on working on and flying on aircraft that had been used in Vietnam to spread Agent Orange.  The following diseases will be deemed service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309 (e).

However, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report available, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and bladder cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  

Without a direct relationship between bladder cancer and herbicide exposure being established on clinical evidence, bladder cancer cannot be presumed service-connected based on the Veteran's exposure to a herbicide agent, to include Agent Orange.  Nor is a presumption based on manifestation within one year of service available and, as the Veteran was not diagnosed with bladder cancer until August 2008, there is no evidence of continuity of symptomatology to warrant presumptive service connection.  38 C.F.R. 3.309 (a).

However, the Board recognizes that the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicides) does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Yet, as stated above, the Veteran STRs reveal no complaints or treatment pertaining to the genitourinary system generally and no detection of blood in the urine specifically as a possible symptom of bladder cancer.  After service, the record establishes no appearance of bladder cancer until many years later in 2008.

The October 2016 medical statement the Veteran's doctor states no more than there is a simultaneous history of bladder and prostate cancer, but offers no findings or opinion asserting a connection between the two.  It is therefore of limited probative value.

The July 2016 VA examiner addressed the questions of secondary service connection and aggravation of the Veteran's nonservice-connected bladder disorder and its surgery by his service-connected prostate cancer.  In the several opinions rendered, the points emphasized were that bladder cancer has as separate pathology from prostate cancer; they are not related; there is no pathologic mechanism by which prostate cancer causes bladder cancer as a consequence of treatment; prostate cancer does not metastasize to the bladder; the manifestation of both cancers, with the detection of one occurring during the surgery directed at the other, is no more than a coincidence; and the necessity of bladder surgery was dictated by the pathology of the bladder disorder and not contingent on the pathology of prostate cancer.  The rationales offered by the July 2016 VA examiner explain clearly and directly why there is no relation of one cancer to the other.  The Board assigns significant probative value to these opinions.

Conclusion

The Board has carefully reviewed and considered the Veteran's treatment history containing his reports during examinations, as they appear throughout the record.  This has assisted the Board in understanding better the nature and development of the Veteran's disability.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility where his reports to his physicians appear in the record.  However, the Board must emphasize that he is not competent to diagnose or interpret accurately findings pertaining to the Veteran's bladder disorder or its relation to service, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of presumptive service connection, it must rely on medical findings and opinions to establish the relationship of the Veteran's current disability to an in-service event, disease or injury.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

For the reasons stated, the Board finds there is no presumption of service connection of the Veteran's bladder cancer based on exposure to a herbicide agent, to include Agent Orange, or based on any other presumption.  The Board also finds the record does not contain competent medical findings, an adequate opinion or a supporting rationale which establish that the Veteran's bladder cancer or its surgery was caused by an in-service event, injury or disease, to include exposure to a herbicide agent, including Agent Orange.  Based on the opinions of the July 2016 VA examiner, the Board further finds the Veteran's nonservice-connected bladder cancer or its surgery is not proximately due to, the result of or aggravated beyond its natural progression by his service-connected prostate cancer.  For these reasons, service connection cannot be established.   

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.
	

ORDER

Entitlement to service connection for carcinoma of the bladder, status post radical cystoprostatectomy is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


